Title: To James Madison from James Monroe, 10 August 1804
From: Monroe, James
To: Madison, James



Dear SirLondon augt. 10. 1804
My publick letter, which with this is committed to Mr. Pinkney, gives you the substance of the last communication which passed between Ld. Harrowby & myself respecting the questions depending with this govt. on our part. Whenever this govt. finds that our’s is established in its present system, that the great mass of the people are with it, and that the party on which it has relied as devoted to it, is completely sunk & that the prospect of disunion has vanishd, I think its tone towards us will become more conciliating than it has ever been. It has been accustomd to view us as a divided people, the greater and more respectable portion of whom in their interest, the other part belonging to France, and it is slow to correct this error. It probably forsees that in admitting it, it gives up the party from whose reestablishment it hopes something: it gives its sanction to the prosperous & so far happy career of our present admn. in opposition to the measures of its opponents; it admits the virtue, wisdom, & efficiency of republican govt., in foreign as well as domestick concerns, which it is not well disposed to do; it admits that we cultivate their friendship & merit it, at a time when they most need that attention from us. These are reasons why the progress to a correct view of things in what regards us here is slow. To confer with persons on whom they have counted, and of whose devotion they have probably made a false estimate, is a pleasant thing; to confer with those, whom when they meet, they meet on equal & independant ground, whether it be in America or here; who make no professions to them, in favor of their own views, and who never permit a conversation respecting the views of others; who speak of the concerns of the nations only, and in the points in which they bear relation to each other; who disclaim the right of either to meddle with the interior of the other; who give the example of such a correct and upright policy by their own conduct & expect it in return, is not quite so pleasant a thing. It is however I presume the actual state of affairs. It sees I think very distinctly that it is greatly against its interest to quarrel with us; that the nation would disapprove such a quarrel if we were not clearly in the wrong. Thus the attitude of this govt. towards us is more of the negative than of the positive kind, in some of the traits of its conduct. It is positively pe[a]ceable without being perfectly so at heart. It gives us no cause of offense in our commmercial concerns in this quarter; no hold for popular discontent to lay hold of, while I am inclined to think that with you the appearance of discontent is kept up on the part of this govt., to feed a like sentiment in its supposed friends, in the hope of profiting by it. I am persuaded that our course is a plain one which is to go on as we have done to cherish peace by fair and honorable means, and never to make a case while to be avoided which will bring us into collision on a point of honor like duelists. It seems to me clear that nothing will redound so much to the honor of the present admin., or strengthen it so much at home, as the preservation of peace with this power thro’ the present war, on fair and respectable terms. It will likewise add much to its credit abroad, which is already high by the adjustment of the business with France, and the tranquility of our interior. Every year of peace which we enjoy gives new strength to our govt., & country, & contributes to confirm the opinion of Europe, in favor of our being an independant nation guided by an enlightened policy. Every popular cause of clamour wh. the govt. deprives the opposition of, strengthens it & undermines the opposition, by wh. I mean confirms free govt. I will illustrate my idea by a case. The name of Genl. Washington has been used for party purposes. His death removed him from the scene & gave his memory a claim even from his opponents to that notice which his virtues & services entitled him to, especially in the course of our revolution. That sentiment was wisely respected by the republicans on his demise. Much folly was afterwards displayd by others, in attempts to raise monuments in his favor wh. neither the circumstances of our country, the modesty or wisdom of our people wod. justify or sanction. May not however the true course be now struck & executed by the republicans? How would it answer after the next election is decided for them to bring forward a motion to erect the equestrian statue voted at the end of the war? I think that the more liberal acts we do wh. are founded in justice, the less air of party we give to the course of the govt., and the more we tranquilize the publick mind the better the effect will be on all our interests at home and abroad.
In seeking to carry our points depending here I have put our admn., into no dilemma in case of ultimate failure; in all my conversations I have used the language stated in my publick letter. Never one sentiment of an opposit kind has escaped me, in publick or private intercourse. Merchants of distinction here have admitted that they have been agreeably disappointed in Mr. Jeffersons admn.
Mr. Pinkney will take charge of this. I think he will succeed, or rather has, for there was one or two slight points to be adjusted when I last saw him the other day, in the business of the Maryland stock. Without taking any part in the details, I have given him all the aid in my power in the great object as I presume he will acknowledge, & in the statment wh. I have given you of it, have spoken of his agency in terms of respect, as I think it deserves. He wants my sanction to the difficulties to justify some slight sacrifice which he made, beyond what the State authorised, which I readily gave. Perhaps you had better not send a copy of the extract of my letter to the govr. but in case any document from you is necessary, write on the authority of it what you think proper. Mine has not been seen by him. It will produce a better effect with him. He is a man of respectable talents, in principle a republican, and has been of great influence in the decisions of the late board. I think the result is due to him in a much greater degree than any other person. He is conscious of this and of the claim it gives him on the community. If an outfit could be allowed them, to proceed from the President or some member in favor of Republican principles, it wod. produce an excellent effect, not on the members alone, but most probably the community, since it is certainly merited; and it is by such acts of justice & liberality, that the spirit of party is to be suppressed. Mr. P. has some peculiarities about him; sensible to his own pretentions, he will feel any thing he wod. deem a slight from any one. He has acquired much of the etiquette of this place wh. he will probably soon get rid of in getting home. In the managment of the business at the board, and in his deportment here generally he has shewn no little portion of discretion or address. He preserved the ascendency there, and the respect of the people in power here, to whom he was known, while it was understood that he professed republican principles. I doubt not that he has at no time held conversations relative to those principles, or inculcated any wh. might be offensive to this govt. I presume he has at all times been silent on those topicks in the company of Englishmen, or others of opposit principles. It is just to remark that this is not the theatre for an american to attempt to propagate such principles & that perhaps had he had less prudence he might have had less success in the business entrusted to him. What sacrifice he would make in support of republican principles I cannot pretend to say, nor am I sufficiently acquainted with him to judge. I have occasionally found him useful in his communications with me here. I have avoided seeking to compromit him, and therefore never led the conversation to topicks of a delicate nature. He owes obligations to Mr. Chase & it is not improbable may defend him; tho’ I have no particular reason for thinking so. I have thought these hints might be useful to you. Sincerely I am yr. friend & servant
Jas. Monroe
When Ld. Harrowby sought an agreement on our part to a continuance of the treaty of 1794. I cod. not but suspect it might be with intention to justify seazures of provision vessels &ce, to embroil us with France. That must be avoided.
I recd. in Paris, an example of the Hydraulique belier a machine for carrying water to any height above the reservoir, of Peter Whitesides, for the President, which I ought to have forwarded to him immediately on my arrival here. I shall commit it to Mr. Pinkney. Mr. Whitesides wants to obtain a patent for it, and I hope if permitted by Law, that the delay will not deprive him of the right. I think he gave me a paper explanatory of its powers; I cannot now find it, but will send it hereafter if I have one. He had sent one to me at Richmond with such an exply. paper, wh. may I presume be had, as the instrument may, if this shod. prove defective.
I have this moment recd. notice from Ld. Harrowby of the blockade of Fecamp, St Vallery en Caux, Dieppe Treport, the Somme, Etaples, Boulogne Calais Gravellines Dunkirke Newport & Ostend—probably an intelligence of some movment on the other side.
